
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 225
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Ms. Richardson (for
			 herself, Ms. Bordallo,
			 Mr. Faleomavaega, and
			 Mr. Al Green of Texas) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Honoring the victims of the Cambodian
		  genocide that took place from April 1975 to January 1979.
	
	
		Whereas, beginning in April 1975 and ending in January
			 1979, at least 1,700,000 to 3,000,000 people were deliberately and
			 systematically killed in Cambodia in one of the worst human tragedies of the
			 modern era;
		Whereas in 1975, Pol Pot led the Communist guerilla group,
			 the Khmer Rouge, in a large-scale insurgency in Cambodia that resulted in the
			 removal of Cambodians from their homes and into labor camps in an attempt to
			 restructure Khmer society;
		Whereas traditional Khmer culture and society were
			 systematically destroyed, including the destruction of temples, schools,
			 hospitals, and other buildings;
		Whereas families were separated in an attempt by the Khmer
			 Rouge to prevent family formation, many individuals were punished or killed for
			 education, wealth, or sophistication, and doctors, nurses, clergy, teachers,
			 business owners, artisans, city dwellers, and even those individuals who wore
			 glasses were singled out for execution since they were seen as bourgeois or
			 contaminated with Western influence;
		Whereas the Khmer Rouge maintained control by mass public
			 torture, executions, and dismantling of the social order;
		Whereas men, women, and children were sent to labor camps
			 and forced to do strenuous farm work and famine and disease became epidemic
			 while medicine and medical care were non-existent;
		Whereas after the Khmer Rouge regime was overthrown in
			 1979, thousands of Cambodians fled on foot to refugee camps in Thailand and
			 many refugees were processed again in other camps in the Philippines and
			 Indonesia;
		Whereas from these refugee camps approximately 145,149
			 Cambodians made their way to the United States between 1975 and 1999, with the
			 majority of Cambodians arriving in the early 1980s;
		Whereas these Cambodians were subsequently resettled in
			 communities across the United States;
		Whereas according to the United States Bureau of the
			 Census figures from the 2009 American Community Survey, there are approximately
			 241,520 Cambodians currently living in the United States;
		Whereas despite their tremendous loss, Cambodians and
			 Cambodian Americans have shown courage and resiliency;
		Whereas the memory of those Cambodians who were killed
			 during the Cambodian genocide must never be forgotten and the survivors of the
			 Cambodian genocide should be honored;
		Whereas the resettlement of Cambodians reflected the hard
			 work of voluntary agencies through funding by the Federal Government,
			 individual citizens, and Federal, State, and local governmental agencies, all
			 working together to assist the new arrivals in adjusting to society in the
			 United States;
		Whereas Cambodian refugees have done much to further
			 successful resettlement in the United States, including through mutual
			 assistance associations organized by previously resettled Southeast Asian
			 refugees to help new refugees through the provision of essential social,
			 psychological, cultural, educational, and economic services; and
		Whereas while remembering and honoring both their
			 traditional culture and their traumatic past, the new generation of Cambodian
			 Americans is contributing to United States society in meaningful ways: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the victims of the genocide in
			 Cambodia that took place beginning in April 1975 and ending in January 1979;
			 and
			(2)continues to support efforts to pursue
			 justice for the victims of the Cambodian genocide.
			
